Citation Nr: 1731291	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1980 to May 1994.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The issue of entitlement to service connection for a low back disability was remanded by the Board in June 2015 and September 2016 for additional development.  It now returns for appellate review.  

The Veteran requested a hearing before the Board in a substantive appeal received by VA in August 2010.  VA's Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran was scheduled for a hearing on February 3, 2015 but did not appear.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (e) (2016).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the most probative evidence of record demonstrates that it is at least as likely as not that lumbar spine degenerative joint disease (arthritis) and degenerative disc disease were incurred during active duty.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine degenerative joint disease (arthritis) and degenerative disc disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the June 2015 and September 2016 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016). Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Throughout the pendency of the appeal, the Veteran primarily asserted that his low back pain onset in service.  Specifically, in a December 2008 VA spine examination report, the Veteran reported he had low back pain in service that was intermittent and has continued since separation from service.  He further reported than in early 2008, his low back pain worsened and he underwent physical therapy which helped but he continued to have constant pain.  During an August 2015 VA back conditions disability benefit questionnaire, the Veteran reported, in part, the onset low back problems, such as stiffness, in early 1990's.  The Veteran also stated when he began experiencing more severe back problems was when he filed a claim and that his symptoms depended on how much work he was engaged in.

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has a diagnosed low back disability.  May 2007 VA imaging noted an impression of grade I spondylolisthesis at L3-L4 with probable spondylolysis and a July 2007 VA treatment record noted the Veteran's x-rays and bone scan were reviewed and indicated such revealed mild degenerative joint disease and mild scoliosis of the back.  December 2007 VA imaging noted an impression of a limited study that showed no evidence of any acute abnormality but findings were compatible with an old slight compression fracture of the L3 vertebral body and subtle right convex scoliosis but grossly unremarkable otherwise.  May 2008 VA imaging noted degenerative narrowing of the L3-L4 disk space, para-vertebral muscle spasm and batwing deformity of L-5.  A February 2009 VA treatment record noted traumatic arthropathy with pain in the back, knee and shoulders.  February 2012 VA imaging provided an impression of severe degenerative disc changes at L3-L4 with near total loss of the disc space and resultant discogenic bony changes of the vertebral endplates.  

Additionally, several VA examinations have been afforded to the Veteran.  A December 2008 VA spine examiner diagnosed degenerative disc disease of the lumbar spine and osteoarthritis of the lumbar spine.  Most recently, an August 2015 back conditions examiner diagnosed lumbar spine degenerative joint disease.

Thus, the Board finds that disability, diagnosed as lumbar spine degenerative joint disease(arthritis), degenerative disc disease, old slight compression fracture of the L3 vertebral body, subtle right convex scoliosis, and batwing deformity of L-5, has been demonstrated.  The question remaining for consideration is whether any diagnosed lumbar spine disability is etiologically related to service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  As noted above, Veteran asserts that current low disability onset during service.  The evidence of record supports a finding that the Veteran sustained an injury to his back in service.  Specifically, a February 1982 service treatment reflected the Veteran complained of experiencing low back pain for two weeks after he heard his back pop while working and was assessed with probable muscular low back syndrome.  A September 1982 report of medical history indicated recurrent back pain.  A July 1984 service treatment record indicated the Veteran had low back pain for eight days related to strenuous activity, provided a diagnosis of mechanical low back pain with spasms.  October 1985 service treatment records reported the Veteran complained of low back pain, among other symptoms including vomiting.  In a February 1987 service treatment record, the Veteran reported low back pain with radiation to the bilateral thighs since an October 1981 injury while changing a tire, and was given a diagnosis of mechanical lumbar dysfunction.  February 1984 medical evaluation board proceedings noted the Veteran's x-rays of the lumbosacral spine were normal; however, a March 1994 VA treatment record noted the Veteran still complained of low back pain, among other complaints.  Thus, the service treatment records support the Veteran's contention that his back disability onset during service.  Thus, the element of an in-service injury is met.  

Finally, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between current low back disability, and an in-service disease or injury, has also been met.  In an April 2009 addendum opinion, provided as part of the December 2008 spine examination, the examiner opined that the Veteran's diagnosed back disabilities were not caused by or a result of his mechanical lumbar dysfunction in service as the VA examiner found absolutely no evidence of a chronic low back condition while in service or for many years following separation.  The April 2009 VA examiner noted that the Veteran's first back complaints in VA treatment records appeared in 2008 and further noted the Veteran suffered a major motor vehicle accident in 2003.  The April 2009 VA examiner opined that it was likely that the back findings were a combination of age related disease and traumatic etiology from the motor vehicle accident in 2003 and nexus could not be made with his service years.  However, as noted by the June 2015 Board remand, the April 2009 VA examiner based the negative opinion on a finding that there was no evidence to support a chronic back disorder in service or for many years after separation from service, but did not reconcile the findings with the Veteran's multiple complaints of back symptomatology and injuries documented in his service treatment records or his competent reports of experiencing low back pain ever since service, and thus, was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the June 2015 Board remand, an August 2015 VA examiner opined that the Veteran's degenerative joint disease was not due to service, was not present in service or within a year of the Veteran's separation from the military in May 1994.  The August 2015 VA examiner stated that when the Veteran separated from the military in May of 1994, there was no radiographic evidence of lumbar spine arthritis (degenerative joint disease) until 2002, which was eight years after active duty.  The August 2015 VA examiner noted the Veteran did claim back pain in 1994; however, no back and/or lumbar condition was found and there was no complaint of back pain again until a VA examination in 2002.  The August 2015 VA examiner reported the 2002 VA examiner seemed to indicate that the Veteran had low back pain as a part of his Reiter's syndrome; however, there was no separate back and/or lumbar spine diagnosis.  The August 2015 VA examiner further noted a rheumatology specialist consultant in the same year (one month later) questioned active Reiter's syndrome as diagnosis and felt that the Veteran's symptoms were due to degenerative joint disease.  

The August 2015 VA examiner noted the Veteran was seen for back pain in the military, the last time being in February 1987, and found the back conditions for which he was seen during active duty were of a nature as to be acute and transient, with last complaint in 1987.  The August 2015 VA examiner found as there were no subsequent complaints in the final six years of the Veteran's service, it was assumed that these acute transient diagnoses resolved with no residual.  The August 2015 VA examiner further noted the Veteran checked the "no" box on his report of medical history in 1989 for recurrent back pain, and that the medical evaluation board proceedings and his final separation examination were silent for a back condition.  The August 2015 VA examiner stated the Veteran's service and health difficulties in the past years were recognized; however, she did not find objective evidence of onset of a low back and/or lumbar spine condition in active duty.  In January 2017, the same examiner as who provided the August 2015 opinion, found her opinion was not changed by additional evidence of record but did further note that the Veteran's initial visit for VA primary care was in 1999, which was five years after service and the progress note was silent for a back complaint or lumbar spine diagnosis.

The August 2015 and January 2017 VA opinions, as noted above which were provided by the same examiner, tend to weigh against the claim.  However, the August 2015 and January 2017 VA opinions both noted in error that the Veteran's last in-service complaint regarding his back was in February 1987; however, a March 1994 service treatment record did document, in part, a complaint of low back pain.  Moreover, the August 2015 and January 2017 VA opinions each noted the Veteran did claim back pain in 1994 but found there was no complaint of back pain again until a VA examination in 2002.  However, a February 2000 VA treatment record, in part, noted the Veteran presented with a history of osteoarthritis having increased pain in the low back area, albeit the record also provided an impression of normal osseous structures of the lumbar spine.  Nonetheless, such did document the Veteran's complaints of low back pain prior to 2002.  Furthermore, a March 2000 VA treatment record provided an assessment of chronic low back pain.  Thus, the August 2015 and January 2017 VA opinions are predicated, at least in part, on inaccurate and incomplete facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Moreover, neither the August 2015 or January 2017 VA opinions addressed the Veteran's statement that his low back symptoms depended on how much work he was engaged in.  As noted above, during the December 2008 VA spine examination report, the Veteran reported he had low back pain in service that was intermittent and has continued since separation from service, and during the August 2015 VA back conditions disability benefit questionnaire, the Veteran reported, in part, the onset low back problems in early 1990's and that his symptoms depended on how much work he was engaged in.

The Veteran is competent to report as to observable symptoms such as back pain and stiffness, because such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's December 2008 and August 2015 statements during his VA examinations regarding the continuity of his back pain since service to be credible.  Such is congruent, with other evidence, including a statement from the Veteran dated in May 1994, received by VA in June 1994, indicating back pain in the upper, lower and mid-back, as part of a claim for Reiter's syndrome. 

Thus, the evidence provides an indication of continuity of low back pain since service.  As the evidence shows that the Veteran has lumbar spine degenerative joint disease, 38 C.F.R. § 3.303 (b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309 (a).  Given the evidence outlined above, the Board is of the opinion that the point of relative equipoise has been reached in this matter.  The evidence of record including the Veteran's report of a back disability, in a statement dated in May 1994, received by VA in June 1994, less than one year after service, coupled with the Veteran's competent and credible report of back pain since service, leads the Board to conclude that the Veteran's lumbar spine degenerative joint disease and degenerative disc disease are related to active service. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a veteran).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for low back disability, diagnosed as lumbar spine degenerative joint disease and degenerative disc disease, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As noted above, December 2007 VA imaging noted an impression of a limited study consistent with an old slight compression fracture of the L3 vertebral body and subtle right convex scoliosis. It is significant to note however, that despite the Veteran's complaints of low back pain in service, such findings were not noted on X-ray examination in service, and February 1984 medical evaluation board proceedings noted the Veteran's x-rays of the lumbosacral spine were normal.  Further, the isolated finding in December 2007 of slight compression fracture of the L3 vertebral body and subtle right convex scoliosis has not been attributed to any incident of service by competent clinical opinion.  The Veteran has not been shown to have the requisite medical knowledge or training to assert such an etiological relationship to service.  As such, the Board finds that the preponderance of the evidence is against a finding that slight compression fracture of the L3 vertebral body and subtle right convex scoliosis are etilologically related to service so as to warrant service connection.


ORDER

Entitlement to service connection for lumbar spine degenerative joint disease and degenerative disc disease is granted, subject to the applicable regulations concerning the payment of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


